DETAILED ACTION
The amendment/response filed on 12/22/20 has been fully considered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerstetter et al (US 11,233,368).
Regarding claim 1, Kerstetter et al teach a wire or cable clamping device (Fig. 1, 104), comprising: 
a pair of grip jaws (136 & 138); 
a reset mechanism (Figs. 3 & 4, Items 140, 190, 194 & 202); and 
a handle (142) connected to the grip jaws by the reset mechanism, the handle is pivotable about a handle pivot (156 & 206) between a [pivotable] first position (Fig. 2, 182) in which the grip jaws (136 & 138) are in an open position and a [pivotable] second position (184 or Fig. 3) in which the grip jaws (136 & 138; Col. 6, lines 44-62) are in a closed position around a cable (Fig. 1, 108), the reset mechanism pivots the handle from the second position (184) to the first position (182) before moving to a reset position of the reset mechanism (140 & 202) that holds the handle (142) in the first position (182). 
Regarding claim 2, Kerstetter et al teach that the handle has an angled slot (Fig. 4, 192) at an end, the reset mechanism (202) is connected to the handle at the angled slot. 
Regarding claim 3, Kerstetter et al teach that the reset mechanism includes a slide (194) and a link (202) connecting the slide to the handle. 

Allowable Subject Matter
Claims 4-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants' arguments filed on 5/25/22 have been fully considered but they are not persuasive for the following reasons:
Applicants' arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the reference: in page 7, paragraph 2 to page 8, paragraph 1, applicants refer to a user for pivotable movement while the claimed invention just claims the handle to be pivotable, and Lehmann et al teach that handle is to be pivotable with the hardware of resettable mechanism (Fig. 2, 182 & 184; Col. 6, lines 44-62).
Thus, the claims are given their broadest reasonable interpretation in light of the specification, limitations from the specification are not read into the claims. See MPEP 2111 and In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, Lehmann et al at a minimum teach the limitations of “a pivotable handle with resettable or coordinating hardware mechanism”, as claimed.
Furthermore, It appears that applicants fail to recognize the scope of the claims when judged in view of the prior art, Lehmann et al. 
Regarding the applicants’ remarks of Claims 2 and 3 on Page 8, these claims stand rejected as articulated in Section 4 above where independent Claim 1 also stands rejected with the response to the applicants’ remarks above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
applicants’ disclosure.
THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
September 2, 2022